DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 03 August 2022 is acknowledged. Claims 49-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-35, 38-41, 46-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
First, the term “about” in claims 33-35, 38-41, and 46-48 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, and the specification provides conflicting standards for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant provides seven possible definitions of the term “about” in paragraph [0176] (numbered as in pre-grant publication US 2021/0030283) such as to “include the recited numbers (e.g., about 10% = 10%),” to “represent an amount close to the stated amount that still performs a desired function or achieves a desired result,” or to “refer to an amount that is within less than 10% of, within less than 5% of, within less than 1% of, within less than 0.1% of, and within less than 0.01% of the stated amount.” However, conditions for each meaning of the term “about” are not specified, thus it is unclear what definition of “about” is intended for the claims. Since each definition of the term “about” would present a different claim scope, one is not apprised of metes and bounds of the claims, nor what constitutes infringement. 
Further these claims set the standard for either a positive or negative patient outcome based on the BPI ratio being greater or less than a range acting as a threshold. For example, in claim 33, if the definition of “about” was interpreted as within 10% of the stated amount, then the claim would effectively read “if the BPI ratio is greater than 1 ± 0.1 (0.9-1.1).” Thus, obtaining a BPI ratio of 1.05 would be greater than “about 1” if it equaled 0.9, for example, thus triggering a display of indicia of a likely positive outcome, but would not be greater than “about 1” if it equaled 1.1.
For the purpose of examination, claims containing the term “about” will be read as the recited number only (i.e., omission of “about”). Examiner recommends that Applicant specify a single definition for “about” in the claim language for which there is support in the disclosure.  
Second, claims 40 and 41 recite “outputting to a display indicia of a likely positive patient outcome if the BPI ratio is less than about 0.9” or “less than about 0.8”, respectively. These elements are provided verbatim in paragraphs [0025] and [0026] of the specification. However, this contradicts the information provided in [0109]: “In some embodiments, a BPI ratio, including but not limited to an intra-op BPI Ratio, of greater than about 1, 1.1, 1.2, 1.25, 1.3, 1.4, 1.5, 1.6, 1.7, 1.75, 1.8, 1.9, 2, 2.5, 3, or more, or ranges including any two of the foregoing values may have the potential to predict a positive % perfusion change resulting from the procedure, and also be predictive of positive patient outcomes… The converse is true in that a BPI Ratio less than about 1, 0.9, 0.8, 0.7, 0.6, 0.5, or less in one or more sensors on the foot can be predictive of a flat/negative change in % BPI and mixed/negative patient outcomes.” Thus for a single definition of “blood perfusion index” as “real-time blood perfusion in tissue depths of up to two centimeters (2 cm)” ([0015]), a higher BPI indicates more perfusion, while a lower BPI indicates a lower perfusion. Thus in the calculation of a BPI ratio by “dividing the BPI at the second point in time by the BPI at the first point in time” (claims 31 and 44), a ratio less than 0.9 or 0.8 indicates the BPI at the first time point is greater than the BPI at the second time point. Since the first time point represents a BPI “within 5 minutes of a first angioplasty attempt within the revascularization procedure, and after guidewire placement” ([0021]), and the second time point represents  BPI “within 5 minutes of completion of the revascularization procedure” ([0022]), a positive patient outcome is understood as an increase in blood perfusion after a revascularization procedure (i.e., BPIt1 < BPIt2). Likewise, a negative patient outcome is understood as a decreased in blood perfusion after a revascularization procedure (i.e., BPIt1 > BPIt2). Thus, given this definition of BPI, positive patient outcome, and negative patient outcome, it is unclear how a positive patient outcome can be both represented by a BPI ratio greater than 1, 1.1, 1.2, and 2 (claims 33-34 and 38-39) and less than 0.9, and 0.8 (claims 40-41). For the purposes of examination, claims 40 and 41 are interpreted as “outputting to a display indicia of a likely negative patient outcome if the BPI ratio is less than about 0.9” and “less than about 0.8”, respectively. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-48 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2014/197003) in view of Lee et al. (US 2015/073271), and Sutin et al. (US 2018/0070831). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.	
Regarding claim 31, Lee ‘003 teaches a computer-implemented real-time method for determining success of a revascularization procedure and/or wound healing of a patient (diffuse optical flow (DOF) “sensors may be utilized to assess pedal revascularization, for example to guide interventional procedures and to evaluate their efficacy” Abstract), the method comprising:
measuring blood perfusion characteristics utilizing diffuse speckle contrast analysis (DSCA) (“As used herein, the term ''diffuse optical flow sensor" includes any sensor configured to characterize blood flow in tissue. As such, diffuse optical flow (DOF) sensors include both DCS and DSCA sensors” [0037]; Here, characterization of blood flow in tissue is analogous to measuring blood perfusion characteristics); 
Lee ‘003 further teaches determining a blood perfusion index (BPI) at a first point in time, determining the blood perfusion index (BPI) at a second point in time in paragraphs [0058] and [0059], wherein the graphs of FIG. 5A describe the development of two blood flow indices (BFIs) “over time during a cuff occlusion protocol…calculated from vertical crossing of the autocorrelation curve” and “horizontal crossing of the autocorrelation curve,” respectively. This evidence provides methods of the generation of a BFI, which corresponds to the BPI (see Applicant’s specification [0015]). Further, “[c]harts such as those shown in FIG. 5A, or other such indicia of blood flow, can be displayed to an operator in real-time via audible, visual, or tactile feedback” and “be provided with substantially real-time feedback on the efficacy of a peripheral intervention. For example, during balloon angioplasty, a physician can monitor the BFI as measured on a specific location of the foot. The BFI will decrease while the balloon is inflated, and increase after deflation. After repeated inflation of the balloon to perform the angioplasty, the BFI should increase relative to the pre-angioplasty baseline” ([0059]). The BFI of the pre-angioplasty baseline represents a first point in time, while the BFI “after deflation” of the balloon corresponds to a second point in time.
However, Lee ‘003 does not explicitly disclose determining a blood perfusion index (BPI) ratio from the BPI by dividing the BPI at the second point in time by the BPI at the first point in time. Rather it conveys that “the BFI should increase relative to the pre-angioplasty baseline, indicating that the angioplasty procedure has resulted in an improvement in perfusion at the target foot tissue. A BFI that does not increase relative to the pre-angioplasty baseline indicates that the balloon angioplasty was not successful in restoring perfusion. Providing such feedback in real-time is an enormous benefit to physicians performing vascular intervention” ([0059]). This observation in the change of the BPI as an increase or decrease provides similar information as a ratio of the BPI at a second time divided by the BPI at a first time, but does not include the step of determining a blood perfusion index (BPI) ratio. 
Lee ‘271 is relied on instead as it teaches analogous systems and methods for revascularization assessment to the instant application. Specifically, Lee ‘271 teaches “sensing blood flow rate at a first anatomical location; sending data relating to the blood flow rate to a module; sensing blood perfusion at a second anatomical location; determining a second blood flow index at the second anatomical location; calculating the ratio of the first blood flow index to the second blood flow index” ([0043]). Here a ratio is obtained of the blood flow index of a first and second location in order to determine “determining whether the ratio corresponds to a characteristic of the first population or the second population” where the “first population can be, for example, an ischemic population, and the second population can be, for example, a non-ischemic population” ([0043]). While the fist and second BPIs are related to two separate locations to determine whether the blood flow is similar to a diseased or healthy population, the application of displaying determining BPI ratios may be applied the pre-angiography and post-deflation BPIs at the same location of Lee ‘003 to determine the success of an angioplasty procedure. A ratio of the BPI post-deflation divided by BPI pre-angioplasty provides an alternate presentation of the information of merely observing an increase or decrease in the BPI from Lee ‘003.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee ‘003 with the ratio determination of Lee ‘271 in order to provide a single metric to a user regarding the success of an intervention in terms of increased or decreased blood perfusion without the user needed to observe and interpret graphs to determine a BFI increase or decrease.   
The modification of Lee ‘003 also does not disclose analyzing the BPI ratio with respect to additional patient characteristics. Sutin is relied on instead as it teaches an analogous system and method to the instant application for monitoring absolute blood flow of a vascular region using optical data. Specifically, Sutin teaches in step 308 of FIG. 3 and accompanying paragraphs [0085]-[0086] that “the determined blood inflow and blood outflow” obtained in step 304 “may then be used to estimate absolute blood flow, in accordance with Eqn. 1.” Further, “a condition of the subject based on determined parameters, such as absolute blood flow, and others, may be determined at process block 308. For example, a risk of cerebral ischemia, or a loss of autoregulation and/or regulatory reserve may be determined. In other aspects, an effectiveness of an administered treatment may be determined using determined physiological parameters, including absolute blood flow.” Here, the “absolute blood flow” defined as a “determined physiological parameter” corresponds to an additional patient characteristic. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of evaluating the efficacy of interventional revascularization procedures of Lee ‘003 to include the absolute blood flow parameter of Sutin in addition to the BFIs pre-angioplasty and post-deflation in order to provide greater sensitivity to the system for determining the interventional efficacy by providing more variables related to the physiological condition of a patient.  
The modification of Lee ‘003 further teaches outputting to a display the BPI ratio and indicia of a likely positive or negative patient outcome via Lee ‘003: “Charts such as those shown in FIG. 5A, or other such indicia of blood flow, can be displayed to an operator in real-time via audible, visual, or tactile feedback. A physician may thereby be provided with substantially real-time feedback on the efficacy of a peripheral intervention…After repeated inflation of the balloon to perform the angioplasty, the BFI should increase relative to the pre-angioplasty baseline, indicating that the angioplasty procedure has resulted in an improvement in perfusion at the target foot tissue. A BFI that does not increase relative to the pre-angioplasty baseline indicates that the balloon angioplasty was not successful in restoring perfusion” ([0059]). Via the modification with Lee ‘271, the “other such indicia of blood flow” corresponds to the ratio of BFI after deflation to BFI pre-angioplasty, while the “improvement in perfusion” corresponds to a likely positive patient outcome and a lack of success “in restoring perfusion” corresponds to a likely negative patient outcome.

With regard to claim 32, the modification of Lee ‘003 further teaches the method of claim 31, wherein the additional patient characteristics comprise an absolute value of the BPI as previously conveyed by Sutin in FIG. 3 and paragraphs [0085]-[0086] in the analysis of claim 31 above. 
	The modification of Lee ‘003 with Sutin would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the same reasons as previously conveyed in claim 31. 

	Regarding claim 33, the modification of Lee ‘003 further teaches the method of claim 31, comprising outputting to a display indicia of a likely positive patient outcome if the BPI ratio is greater than about 1. As per paragraph [0059] of Lee ‘003, an increase the BFI “relative to the pre-angioplasty baseline” BFI necessarily results in a ratio greater than 1 when determined via the ratio calculation of Lee ‘271 as conveyed previously by claim 31. In other words, 
                
                    
                        
                            
                                
                                    B
                                    F
                                    I
                                
                                
                                    a
                                    f
                                    t
                                    e
                                    r
                                     
                                    d
                                    e
                                    f
                                    l
                                    a
                                    t
                                    i
                                    o
                                    n
                                
                            
                        
                        
                            
                                
                                    B
                                    F
                                    I
                                
                                
                                    p
                                    r
                                    e
                                    -
                                    a
                                    n
                                    g
                                    i
                                    o
                                    p
                                    l
                                    a
                                    s
                                    t
                                    y
                                
                            
                        
                    
                    >
                    1
                     
                     
                     
                     
                    ,
                     
                    w
                    h
                    e
                    n
                     
                    
                        
                            B
                            F
                            I
                        
                        
                            a
                            f
                            t
                            e
                            r
                             
                            d
                            e
                            f
                            l
                            a
                            t
                            i
                            o
                            n
                        
                    
                    >
                     
                    
                        
                            B
                            F
                            I
                        
                        
                            p
                            r
                            e
                            -
                            a
                            n
                            g
                            i
                            o
                            p
                            l
                            a
                            s
                            t
                            y
                        
                    
                
            
which results in the likely positive patient outcome of  “an improvement in perfusion at the target foot tissue” ([0059]).
	
With regard to claims 34 and 38-39, the modification of Lee ‘003 further teaches the method of claim 31, comprising outputting to a display indicia of a likely positive patient outcome if the BPI ratio is greater than about 2, greater than about 1.1, and greater than about 1.2 as conveyed for claim 33 above. As stated, any situation whereby BFIafter deflation > BFIpre-angioplasty is greater than 1 corresponds to a likely positive patient outcome. The different values of the ratio represents routine optimization (see MPEP 2144.05 II. Routine Optimization), whereby “[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929). Thus, it would have been obvious to one of ordinary skill in the art to try the different BPI ratios that result in a likely positive patient outcome, whereby the ratios 1.1, 1.2, and 2 all result in an expected “improvement in perfusion at the target foot tissue” of Lee ‘003. 
	
	Regarding claim 35, the modification of Lee ‘003 further teaches the method of claim 31, comprising outputting to a display indicia of a likely negative patient outcome if the BPI ratio is less than about 1. As per paragraph [0059] of Lee ‘003, a decrease in the BFI “relative to the pre-angioplasty baseline indicates that the balloon angioplasty was not successful in restoring perfusion” and necessarily results in a ratio less than 1 when processed with the ratio calculation of Lee ‘271 as conveyed previously by claim 31. In other words, 
                
                    
                        
                            
                                
                                    B
                                    F
                                    I
                                
                                
                                    a
                                    f
                                    t
                                    e
                                    r
                                     
                                    d
                                    e
                                    f
                                    l
                                    a
                                    t
                                    i
                                    o
                                    n
                                
                            
                        
                        
                            
                                
                                    B
                                    F
                                    I
                                
                                
                                    p
                                    r
                                    e
                                    -
                                    a
                                    n
                                    g
                                    i
                                    o
                                    p
                                    l
                                    a
                                    s
                                    t
                                    y
                                
                            
                        
                    
                    <
                    1
                     
                     
                     
                     
                    ,
                     
                    w
                    h
                    e
                    n
                     
                    
                        
                            B
                            F
                            I
                        
                        
                            a
                            f
                            t
                            e
                            r
                             
                            d
                            e
                            f
                            l
                            a
                            t
                            i
                            o
                            n
                        
                    
                    <
                     
                    
                        
                            B
                            F
                            I
                        
                        
                            p
                            r
                            e
                            -
                            a
                            n
                            g
                            i
                            o
                            p
                            l
                            a
                            s
                            t
                            y
                        
                    
                
            
which results in the likely negative patient outcome, indicating “that the balloon angioplasty was not successful in restoring perfusion” ([0059]).

Regarding claims 36 and 37, the modification of Lee ‘003 further teaches  the method of claim 31, wherein the first point in time is within 5 minutes of a first angioplasty attempt within the revascularization procedure, and after guidewire placement and wherein the second point in time is within 5 minutes of completion of the revascularization procedure via FIG. 5A (reproduced below) and paragraph [0059] of Lee ‘003: Since “[c]harts such as those shown in FIG. 5A, or other such indicia of blood flow, can be displayed to an operator in real-time via... visual…feedback. A physician may thereby be provided with substantially real-time feedback on the efficacy of a peripheral intervention. For example, during balloon angioplasty, a physician can monitor the BFI as measured on a specific location of the foot.” In the charts, while the region between the dashed lines indicate a cuff occlusion, such a chart may also provide “substantially real-time feedback on the efficacy of a peripheral intervention” such as balloon angioplasty. In such a case, the dashed lines may indicate an inflation of the balloon with a subsequent occlusion of blood flow and the deflation of the balloon with a return of blood flow, respectively.  Any point along the curves may be selected as the BPIs at the first point in time and the second point in time. As such, any point before the first dashed line (0-62 s) at 63 seconds corresponds to a time within 5 minutes of a first angioplasty attempt. It is noted that an angioplasty attempt necessarily requires guidewire placement to the location of interest before inflation of the balloon. Therefore, one of ordinary skill in the art would reasonably expect that the guidewire would be placed within the time frame that is the first time point as portrayed by the 62 seconds leading up to the balloon inflation at 63 seconds. Further, any point after the second dashed line (125-250s) at 124 seconds corresponds to a time within 5 minutes of completion of the revascularization procedure    

    PNG
    media_image1.png
    399
    957
    media_image1.png
    Greyscale

FIG. 5A of Lee ‘003 showing graphs of two blood flow indices (BFIs) during cuff occlusion protocol.

	
With regard to claims 40 and 41 (as best understood in light of 112(b) indefiniteness), the modification of Lee ‘003 further teaches the method of claim 31, comprising outputting to a display indicia of a likely negative patient outcome if the BPI ratio is less than about 0.9 as conveyed for claim 35 above. As stated, any situation whereby BFIafter deflation < BFIpre-angioplasty is less than 1 corresponds to a likely negative patient outcome. As presented above for claims 34 and 38-39, the different values of the ratio represents routine optimization (see MPEP 2144.05 II. Routine Optimization), whereby “[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929). Thus, it would have been obvious to one of ordinary skill in the art to try the different BPI ratios that result in a likely negative patient outcome, whereby the ratios 0.9 and 0.8 both result in an expected lack of success “in restoring perfusion” of Lee ‘003.
	
	Regarding claim 42, the modification of Lee ‘003 further teaches the method of claim 31, wherein measuring occurs on the skin surface of the patient: “the term ‘sensor’ refers to the terminal end of the DOF system that makes contact with the sample, for example the patient's skin... The sensor defines the point at which input light is injected into the sample surface and the point at which scattered light is detected from the sample surface” (Lee ‘003, [0062]).

	With regard to claim 43, the modification of Lee ‘003 further teaches the method of claim 31, wherein measuring and determining is performed at a location of interest on the patient,
wherein the additional patient characteristics are determined by:
identifying a reference location on the patient at a location perfused by different vasculature than the location of interest on the patient;
measuring blood perfusion characteristics utilizing diffuse speckle contrast analysis (DSCA) at the reference location;
determining a blood perfusion index (BPI) at the first point in time at the reference location,
determining the blood perfusion index (BPI) at the second point in time at the reference location,
determining a reference blood perfusion index (BPI) ratio from the BPI by dividing the BPI at the second point in time by the BPI at the first point in time,
wherein analyzing the BPI ratio further comprises adjusting the BPI ratio at the location of interest based at least in part by the reference BPI. Lee ‘271 is relied on to teach “an alternative measurement of perfusion…by taking the ratio of the absolute BFI in the foot to the absolute BFI in another reference location on the body such as but not limited to the thumb, earlobe, upper arm 90 (deltoid/shoulder region), or palm (thenar eminence). For ease of reference, this alternative measurement is referred to herein as the FTI (the Foot-Thumb Index)” ([0102]). This reads on identifying a reference location on the patient at a location perfused by different vasculature than the location of interest on the patient. The description of Lee ‘003 for teaching measurement of blood perfusion characteristics via DSCA of a target location is expected to apply to obtaining BPI information of the reference location of Lee ‘271 at the first and second point in time. Further, Lee ‘003’s modification with Lee ‘271 is expected to determine a BPI ratio for the reference location in the same manner as conveyed for the target location. Lee ‘271 further teaches that FTI “allows for calibration towards a standardized value or range of values that serves as basis for differentiating ischemic and non-ischemic tissue” ([0103]). Additionally, “[w]ith reference to FIG. 6, the upper chart illustrates the relative BFI chart reflecting perfusion in the medial plantar angiosome of the foot of an individual undergoing a cuff occlusion, as measured by DSCA, with the cuffed period marked out between the vertical lines. The lower chart illustrates the FTI or medial plantar BFI normalized against the thumb BFI of the same patient during the cuff occlusion process” ([0104]). Thus, the BFI obtained at different time points on a graph such as those in FIG. 5A of Lee ‘003 would be calibrated by the BFI of a reference location as in FIG. 6 of Lee ‘271 for calculating a normalized BFI ratio, thereby representing adjusting the BPI ratio at the location of interest based at least in part by the reference BPI.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lee ‘003 with the FTI processing of Lee ‘271 in order to “provide reference values for populations, both normal and abnormal, and do so without the need for standardized temperature or environmental pressure which is required for laser Doppler or transcutaneous oxygen measurements” ([0103]). 

	
Regarding claim 44, the modification of Lee ‘003 as conveyed previously for claim 31 teaches a computer-implemented real-time system for determining success of a revascularization procedure and/or wound healing of a patient, the system comprising (Lee ‘003: “DOF sensors may be utilized to assess pedal revascularization, for example to guide interventional procedures and to evaluate their efficacy” Abstract; “FIG. 2 is a block diagram of a system for measuring flow of turbid media” [0022]):
a laser light source; a detector (Lee ‘003: a DSCA and a “DCS system can include a light source such as a laser with a long coherence length, a detector such as a photon- counting avalanche photodiode (APD) or phot multiplier tube (PMT), and an autocorrelator” [0040]); and
a processor (Lee ‘003: analyzer 112 in FIG. 2) configured to electronically perform the following: receiving measured blood perfusion characteristics from a location of interest utilizing diffuse speckle contrast analysis (DSCA) from the detector (Lee ‘003: [0037]; “DOF sensors may be utilized to assess pedal revascularization, for example to guide interventional procedures and to evaluate their efficacy. A support structure can carry a plurality of DOF sensors, such that when the support structure is placed onto a patient's foot” Abstract, whereby the location of interest is a location of the patient’s foot);
determining a blood perfusion index (BPI) at a first point in time, determining the blood perfusion index (BPI) at a second point in time (Lee ‘003: see [0058]-[0059] and FIG. 5A as previously conveyed for claim 31),
determining a blood perfusion index (BPI) ratio from the BPI by dividing the BPI at the second point in time by the BPI at the first point in time (Lee ‘003 [0059] and Lee ‘271 [0043] as previously conveyed for claim 31);
analyzing the BPI ratio with respect to additional patient characteristics (Sutin FIG. 3 and [0085]-[0086] as previously conveyed for claim 31); 
and outputting to a display and electronically indicating the BPI ratio and indicia of a likely positive or negative patient outcome (Lee ‘003 [0059] with modification of lee ‘271 as previously conveyed for claim 31).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee ‘003 with Lee ‘271 and Sutin as previously presented in Claim 31 using the same evidence and for the same reasons. 

With regard to claim 45, the modification of Lee ‘003 of claim 44 above further teaches the system of claim 44, wherein the additional patient characteristics comprise an absolute value of the BPI using the same evidence and logic pattern as conveyed for claim 32.

Regarding claim 46, the modification of Lee ‘003 further teaches the system of claim 44, wherein the processor is configured to output to a display indicia of a likely positive patient outcome if the BPI ratio is greater than about 1 using the same evidence and logic pattern as previously conveyed for claim 33.

With regard to claims 47 and 48, the modification of Lee ‘003 further teaches the system of claim 44, wherein the processor is configured to output to a display indicia of a likely positive patient outcome if the BPI ratio is greater than about 2 and indicia of a likely negative patient outcome if the BPI ratio is less than about 1 using the same evidence and logic pattern as applied previously to claims 34 and 35, respectively. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fox et al. (US 2017/0035514) teach methods and systems for facilitating clinical decisions during a catheterization procedure. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/            Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/            Supervisory Patent Examiner, Art Unit 3793